Dismiss and Opinion Filed July 16, 2013.




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00934-CV

  LAWRENCE STARKMAN, INDIVIDUALLY, VINCENT CRUDO, INDIVIDUALLY,
             AND LARRY CHEEK, INDIVIDUALLY, Appellants
                               V.
               THE ANIMATION BUILDING, LP, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-06078

                               MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Myers
       The Court has before it appellants’ July 12, 2013 motion to dismiss their interlocutory

appeal. Appellants state the parties have settled and have dismissed the underlying case. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Lana Myers/
                                                  LANA MYERS
130934F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

LAWRENCE STARKMAN,                                    On Appeal from the 193rd Judicial District
INDIVIDUALLY, VINCENT CRUDO,                          Court, Dallas County, Texas
INDIVIDUALLY, AND LARRY CHEEK,                        Trial Court Cause No. 12-06078.
INDIVIDUALLY, Appellants                              Opinion delivered by Justice Myers,
                                                      Justices Lang and Evans participating.
No. 05-13-00934-CV         V.

THE ANIMATION BUILDING, LP,
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellee The Animation Building, LP
recover its costs of this appeal, if any, from appellants Lawrence Starkman, Individually, Vincent
Crudo, Individually, and Larry Cheek, Individually.


Judgment entered this 16th day of July, 2013.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




                                                –2–